             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
               CIVIL CASE NO. 1:17-cv-00300-MR-DLH


KARL HENRIK SUNDBERG,       )
                            )
              Petitioner,   )
                            )
     vs.                    )               JUDGMENT FOR
                            )               ATTORNEYS’ FEES
LISA MICHELLE BAILEY,       )
                            )
              Respondent.   )
___________________________ )

     IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that in

accordance with the Orders entered March 8, 2018 and June 19, 2019

allowing attorneys fees, judgment in the amount of Thirty-Two Thousand

Eight Hundred Sixty-Five Dollars and Forty-Eight Cents ($32,865.48) is

hereby entered in favor of the Petitioner Karl Henrik Sundberg and against

the Respondent Lisa Michelle Bailey.

                              Signed: July 1, 2019
